PLATT, District Judge.
The article in controversy was invoiced as olein, but is shown by the testimony to be also known as wool olein or “wooleine.” It is described by the Board of General Appraisers as consisting of “a dark reddish oil distilled from wool grease.” By an admitted error it was classified as an acid. The board, without approving the collector’s assessment, held that it should have been classified as a distilled oil under Tariff Act July 24, 1897, c. 11, § 1, Schedule A, par. 3, 30 Stat. 151 (U. S. Comp. St. 1901, p. 1627) and overruled the importers’ contention for classification under paragraph 279 as “wool grease.”
[ am of the opinion that the board should be affirmed. For one thing, there being evidence to support their finding that the material in dispute is not wool grease, I am bound by that finding. But, aside from that consideration, I think that if I had been .the board I should have decided as they have. In Movius v. United States (C. C.) 66 Fed. 734, wool grease was said to be of a “viscous consistency,” while the substance at bar is an oil, and, being distilled from wool grease, should be considered as a product of that material, rather than wool grease itself. It is not the “crude raw material” referred to by the Circuit Court of Appeals in the Zinkeisen Case, 167 Fed. 312, as being the article intended by Congress to be covered by the expression “wool grease.”
Decision affirmed.